Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.260 Page 1 of 21



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                       NO. 1:18-cv-00632
      Plaintiff,
                                       HON. ROBERT J. JONKER
v
                                       MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

      Defendants.

                                       Patrick S. Myers (P81444)
Christopher Scott Patterson (P74350)   Assistant Attorney General
John Seamus Brennan (P55431)           Attorney for Defendant
Fahey Schultz Burzych Rhodes PLC       Complex Litigation Division
Attorney for Plaintiff                 P.O. Box 30736
4151 Okemos Road                       Lansing, MI 48909
Okemos, MI 48864                       517.335.3055
517.381.0100
                                                                       /

    BRIEF IN SUPPORT OF DEFENDANTS JEFFREY WHITE AND CHRIS
            MCINTIRE’S MOTION FOR SUMMARY JUDGMENT

                                         Dana Nessel
                                         Attorney General

                                         s/Patrick S. Myers
                                         Patrick S. Myers (P81444)
                                         Assistant Attorney General
                                         Attorney for Defendants
                                         Complex Litigation Division
                                         P.O. Box 30736
                                         Lansing, MI 48909
                                         517.335.3055
                                         myersp4@michigan.gov
Dated: March 29, 2019                    P81444
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.261 Page 2 of 21



            CONCISE STATEMENT OF ISSUES PRESENTED

     1.    Should this Court grant qualified immunity to Defendants White and
           McIntire as to Plaintiff’s claims?




                                      i
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.262 Page 3 of 21



             CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:

Arrington-Bey v. City of Bedford Heights, 858 F.3d 988 (6th Cir. 2017)

Celotex Corp. v. Catrett, 477 U.S. 317 (1986)

Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365 (6th Cir. 2011)

Lucas v. Monroe Cnty., 203 F.3d 964 (6th Cir. 2000)

Med Corp. v. City of Lima, 296 F.3d 404 (6th Cir. 2002)

Spadafore v. Gardner, 330 F.3d 849 (6th Cir. 2003)

Warren v. City of Athens, 411 F.3d 697 (6th Cir. 2005)

Wright v. Genesee Cty. Corp., 659 F. Supp. 2d 842 (E.D. Mich. 2009)




                                          ii
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.263 Page 4 of 21



                             STATEMENT OF FACTS

      Plaintiff is the owner and operator of Eagle Towing, a towing company.

(Compl., R. 1, ¶ 4, Page ID # 2.) Defendants Jeffrey White and Chris McIntire are

officers of the Michigan State Police (“MSP”). Defendant White is the first

lieutenant and commander of MSP’s Hart Post and Defendant McIntire is the first

lieutenant and commander of MSP’s Rockford Post. (Compl., R. 1, ¶¶ 7-8, Page ID

## 2-3.) This dispute arises from Eagle Towing’s removal from the Hart and

Rockford Posts’ No-Preference Wrecker Call Lists (“No-Preference Lists”).

      MSP Official Order 48 establishes the policy and procedures for MSP’s use of

wrecker services. (Compl., R. 4, Page ID ## 88-109.) Official Order 48 provides

MSP commanders the option of establishing a No-Preference List or contracting

with local towing companies. (Compl., R. 4, Page ID # 97.) A No-Preference List is

a list of towing companies used by MSP when a motorist in need of such services

expresses no preference for a particular company. (Compl., R. 1, ¶ 9, Page ID # 3.)

Official Order 48 delineates certain requirements a towing company must meet to

be placed on a No-Preference List. (Compl., R. 4, Page ID ## 99-104.) One

requirement is that “[d]rivers and representatives of the wrecker service shall be

professional and courteous in their dealings with the public.” (Compl., R. 4, Page ID

# 100.) Another requirement is that “[r]easonable rates based on local industry

standards shall be used for all services provided.” (Compl., R. 4, Page ID # 103.)

The order also states:

      Wrecker services interested in working with the Michigan State
      Police shall agree to abide by the following requirements for the
      duration of their association with the department. Failure to comply


                                          1
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.264 Page 5 of 21



       with all of these requirements may be cause for termination of the
       contract or removal from the no-preference wrecker call list as
       provided in this Order.

(Compl., R. 4, Page ID # 99.) MSP policy mandates that Official Orders “shall be

followed except under circumstances or in situations deemed by the Director to be in

the best interest of [MSP] to do otherwise.” (Defs.’ Ex. 1, MSP Official Order

Preamble).

       The MSP Hart and Rockford Posts both use No-Preference Lists, and where

possible attempt to use the same towing companies as local law enforcement

agencies in their jurisdictions. (Defs.’ Ex. 2, Def. White’s Dep., p. 40). Consequently

(and for efficiency), the Hart Post’s No-Preference List is maintained and

administered by the Mason-Oceana County 911 Central Dispatch, and the Rockford

Post’s No-Preference List is maintained and administered by the Muskegon County

911 Central Dispatch. (Id., p. 17; Defs.’ Ex. 3, Def. McIntire’s Dep., pp. 11, 13).

Eagle Towing was placed on the Posts’ No-Preference Lists for at least seven years

until its removal in 2017. (Defs.’ Ex. 4, Pl.’s Resp. to Defs.’ Interrogatories, p. 3).

Eagle Towing remains on several local law enforcement agencies’ No-Preference

Lists. (Defs.’ Ex. 5, Pl.’s Dep., pp. 12-13). Plaintiff also owns another towing

company, Quinn’s Towing, which is on the Hart Post’s No-Preference List. (Id., p.

24).

       Beginning in 2014, Defendants began to receive (or became aware of)

numerous complaints about Eagle Towing’s service, employees, and charges within

their jurisdictions. Several of these complaints were made to local law enforcement




                                            2
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.265 Page 6 of 21



agencies, which—like the Hart and Rockford Posts—used Eagle Towing as one of

the towing companies on their No-Preference Lists. (Defs.’ Ex. 6, Complaints).

Defendants also received verbal complaints from citizens and from MSP troopers

about Eagle Towing. (Ex. 2, pp. 24, 49-50; Ex. 3, pp. 15-16, 19-20, 55-58). In

November 2016, Ray Hasil, Director of the Mason-Oceana County 911 Central

Dispatch, conducted an investigation into several complaints against Eagle Towing,

in which he found that Eagle Towing had charged unreasonably high rates and that

Eagle Towing was uncooperative with the investigation and with the complainants.

(Defs.’ Ex. 7, Summary of Investigation). On November 9, 2017, Oceana County

Sheriff Craig Mast removed Eagle Towing from the Oceana County Sheriff’s Office

No-Preference List for complaints regarding Eagle Towing’s business practices.

(Defs.’ Ex. 8, Letter from Sheriff Mast). The same day, Sheriff Mast notified several

other law enforcement agencies whose No-Preference Lists were maintained and

administered by the Mason-Oceana County 911 Central Dispatch. (Defs.’ Ex. 9,

Email from Sheriff Mast).

      On November 13, 2017, Defendant White sent Plaintiff a letter informing him

that Eagle Towing would be removed from the Hart Post’s No-Preference List based

on “the quality and type of service that Eagle Towing has provided within the Hart

Post are[a].” (Compl., R. 1-5, Page ID # 21.) Defendant White testified that he

removed Eagle Towing from his Post’s list because Eagle Towing was uncooperative

in responding to complaints lodged by citizens and law enforcement agencies. (Ex.

2, pp. 24, 49-50). This removal was based on Defendant White’s determination that




                                          3
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.266 Page 7 of 21



Eagle Towing had violated Official Order 48’s requirement that “[d]rivers and

representatives of the wrecker service shall be professional and courteous in their

dealings with the public.” (Compl., R. 4, Page ID # 100.) Defendant White testified

that he notified Defendant McIntire of his decision because of their Posts’ adjacent

jurisdictions, but that he did not advise Defendant McIntire to remove Eagle

Towing from the Rockford Post’s No-Preference List. (Defs.’ Ex. 10, Email from Def.

White; Ex. 2, pp. 103-105).

       On December 14, 2017, Defendant McIntire removed Eagle Towing from the

Rockford Post’s No-Preference List due to the “unacceptable service” Eagle Towing

provided in the Rockford Post area. (Defs.’ Ex. 11, Letter from Def. McIntire).

Defendant McIntire testified that he removed Eagle Towing from his Post’s list

because of complaints he had received or become aware of regarding Eagle Towing’s

charges. (Ex. 3, pp. 15-16, 19-20, 56-58). This removal was based on Defendant

McIntire’s determination that Eagle Towing had violated Official Order 48’s

requirement that “[r]easonable rates based on local industry standards shall be

used for all services provided.” (Compl., R. 4, Page ID # 103.) Defendant McIntire

also stated that while Eagle Towing’s removal from the Hart Post’s No-Preference

List after an investigation was a factor in his decision, he alone made the

determination to remove Eagle Towing from the Rockford Post’s No-Preference List.

(Ex. 3, p. 20; Defs.’ Ex. 12, Defs.’ Resp. to Pl.’s Interrogatories, p. 4).

       During their depositions, Defendants White and McIntire acknowledged that

in removing Eagle Towing from the No-Preference Lists, they did not precisely




                                              4
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.267 Page 8 of 21



follow the complaint and removal procedures of MSP Official Order 48. (Ex. 2, p.

81; Ex. 3, p. 125). However, Eagle Towing was made aware of several complaints

lodged against it and of Director Hasil’s investigation. (Ex. 6; Ex. 7). Eagle Towing

also agreed to abide by Official Order 48, which provided that failure to comply with

any of the requirements could be cause for removal from a No-Preference List.

(Compl., R. 4, Page ID # 99.)

       According to Plaintiff, Defendants’ stated justifications were pretextual;

instead, Plaintiff alleges, the removal of Eagle Towing from the No-Preference Lists

was retaliation for Plaintiff’s reporting wrongdoing by Robert Wilson, the former

Chief of Police for the Village of Shelby in Oceana County, “a close friend” of Sheriff

Mast. (Compl., R. 1, ¶ 19, Page ID ## 3-5.) In his deposition, Plaintiff stated that

he spoke with Chelsea Stratil, Village of Shelby administrator, regarding Wilson

and salvage vehicle inspections. (Ex. 5, pp. 22-23). Plaintiff testified that he did not

speak with Defendant White or McIntire about Wilson, or request that Stratil notify

either of Defendants or forward that information to anyone. (Id., pp. 23-24). Stratil

contacted the Hart Post on December 18, 2015 to report a complaint of

embezzlement by Wilson. (Defs.’ Ex. 13, MSP Incident Report, p. 1). Stratil stated

that “sometime around October 2015 an anonymous person informed her that

Robert Wilson was doing salvage vehicle inspections and that the city should be

receiving the funds.” (Id., p. 4).

       Plaintiff further alleges that “[u]pon information and belief, other towing

companies within the Rockford and Hart Posts enjoy placement on the No-




                                           5
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.268 Page 9 of 21



Pref[erence] List, and receive service calls as a result of such placement, yet they do

not meet the requirements of Official Order No. 48.” (Compl., R. 1, ¶ 22, Page ID #

6.) In response to Defendants’ interrogatories, Plaintiff stated that because other

towing companies on the No-Preference Lists did not provide the required

documentation, they were not in compliance with Official Order No. 48. (Ex. 4, p.

3). Both Defendants testified they did not strictly adhere to the documentation

requirements of Official Order 48. (Ex. 3, pp. 47-48). However, Defendant McIntire

stated that he only received complaints about Eagle Towing, and Defendant White

stated that besides one complaint about other company, he had only received

complaints about Eagle Towing. (Ex. 12, p. 3).

      On June 5, 2018, Plaintiff filed this suit under 42 U.S.C. §1983 against MSP,

Captain David Roesler (the captain and commander of MSP District 6-West, which

encompasses both the Hart and Rockford Posts, during the relevant time period),

White, and McIntire, alleging that the removal of Eagle Towing from the Hart and

Rockford Posts’ No-Preference Lists violated his constitutional rights. Plaintiff also

alleged that MSP and White tortiously interfered with Eagle Towing’s business

expectancy and relationship with Electric Forest, LLC. On July 11, 2018,

Defendants filed a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). (Motion to Dismiss, R. 11.) On August 3, 2018, the Court held a

scheduling conference and on August 6, 2018, granted in part and denied in part

Defendants’ motion, dismissing MSP and Roesler and Plaintiff’s tortious

interference claim. (Order, R. 16, Page ID # 179.)




                                           6
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.269 Page 10 of 21



                                 LEGAL STANDARD

         A motion for summary judgment pursuant to Fed. R. Civ. P. 56 is appropriate

where no genuine issue of material fact remains to be decided and the moving party

is entitled to judgment as a matter of law. Street v. J.C. Bradford & Co., 886 F.2d

1472 (6th Cir. 1989). In assessing a summary judgment motion, the court must

examine any pleadings, depositions, answers to interrogatories, admissions and

affidavits in a light that is most favorable to the non-moving party. Twin City Fire

Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir. 2005). If the moving party

establishes an absence of evidence in support of the non-moving party’s case, the

“nonmoving party must present affirmative evidence to defeat [the] properly

supported motion for summary judgment.” Fogerty v. MGM Group Holdings Corp,

Inc., 379 F.3d 348, 353 (6th Cir. 2004) (citation omitted). To sustain this burden,

the non-moving party cannot rest solely on the allegations made in the pleadings,

but must set forth by affidavits or otherwise specific facts showing that there is a

genuine issue for trial. Skousen v. Brighton High Sch., 305 F.3d 520, 527 (6th Cir.

2002).

         The party responding to the motion must “adduce more than a scintilla of

evidence to overcome the motion.” Street, 886 F.2d at 1479. “The central issue is

‘whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.’”

Colvin v. Caruso, 605 F.3d 282, 288 (6th Cir. 2010), quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). A motion for summary judgment

should be granted if “the nonmoving party has failed to make a sufficient showing


                                           7
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.270 Page 11 of 21



on an essential element of her case with respect to which she has the burden of

proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                     ARGUMENT

I.    Defendants White and McIntire are entitled to qualified immunity
      for Plaintiff’s claims.

      Plaintiff brings this suit under 42 U.S.C. §1983, alleging that Defendants

conspired to deprive him of his rights to petition the government, equal protection,

and procedural due process. For Section 1983 claims, “qualified immunity prevents

government officials from being held liable if (1) the officers did not violate any

constitutional guarantees or (2) the guarantee, even if violated, was not ‘clearly

established’ at the time of the alleged misconduct.” Arrington-Bey v. City of Bedford

Heights, 858 F.3d 988, 992 (6th Cir. 2017), cert. denied, 138 S. Ct. 738 (2018), citing

Pearson v. Callahan, 555 U.S. 223, 232 (2009). For a constitutional right to be

clearly established, “[t]he contours of the right must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.”

Anderson v. Creighton, 483 U.S. 635, 640 (1987).

      A.     Plaintiff cannot establish his First Amendment retaliation
             claim because there is no evidence that Eagle Towing’s
             removal from the No-Preference Lists was motivated in any
             way by Plaintiff’s reporting of misconduct.

      Plaintiff alleged First Amendment retaliation under 42 U.S.C. § 1983. A

plaintiff bringing such a claim must show “that (1) the plaintiff was participating in

a constitutionally protected activity; (2) the defendant’s action injured the plaintiff

in a way likely to deter a person of ordinary firmness from further participation in

that activity; and (3) the adverse action was motivated at least in part by the


                                           8
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.271 Page 12 of 21



plaintiff’s protected conduct.” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648

F.3d 365, 371 (6th Cir. 2011) (citations omitted). “Although the elements of a First

Amendment retaliation claim remain constant, the underlying concepts that they

signify will vary with the setting—whether activity is ‘protected’ or an action is

‘adverse’ will depend on context.” Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th

Cir. 1999) (en banc). “[P]lacement on a municipal tow rotation list is one such

benefit that may not be denied a person because of his constitutionally protected

speech.” Lucas v. Monroe Cty., 203 F.3d 964, 972 (6th Cir. 2000), citing O’Hare

Truck Serv., Inc. v. City of Northlake, 518 U.S. 712, 717 (1996).

      Here, there is no evidence to support Plaintiff’s First Amendment retaliation

claim. Plaintiff testified that he spoke with Chelsea Stratil, the administrator for

the Village of Shelby, regarding Wilson and salvage vehicle inspections. (Ex. 5, pp.

22-23). Plaintiff never spoke with Defendant White or McIntire about Wilson, and

never requested that Stratil notify either of Defendants or forward that information

to law enforcement officials. (Id., pp. 23-24). Stratil, not Plaintiff, contacted MSP

on December 18, 2015 to report embezzlement by Wilson. (Ex. 13, p. 1). Stratil

informed the Hart Post that “sometime around October 2015 an anonymous person

informed her that Robert Wilson was doing salvage vehicle inspections and that the

city should be receiving the funds.” (Id., p. 4). There has been no testimony that

Defendants were even aware of Plaintiff’s conversation with Stratil. And there has

been no evidence that Defendants removed Eagle Towing from the No-Preference

Lists for any reason related to Wilson. Plaintiff cannot establish that Eagle




                                           9
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.272 Page 13 of 21



Towing’s removal from the No-Preference Lists was “motivated at least in part” by

his reporting of misconduct. Napolitano, 648 F.3d at 371. Because Plaintiff cannot

show that his First Amendment rights were violated, Defendants are entitled to

qualified immunity for Plaintiff’s First Amendment retaliation claim.

      B.     Plaintiff cannot establish his equal protection claim because
             no other towing companies were similarly situated to Eagle
             Towing, and because Defendants had a rational basis for
             removing Eagle Towing from the No-Preference Lists.

      Plaintiff claims that the removal of Eagle Towing from the No-Preference

Lists violated the Equal Protection Clause of the Fourteenth Amendment. The

Equal Protection Clause states that no State shall “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. This

Clause “embodies a general rule that States must treat like cases alike but may

treat unlike cases accordingly.” Vacco v. Quill, 521 U.S. 793, 799 (1997) (citation

omitted). “Equal protection claims can be brought by a ‘class of one,’ where the

plaintiff alleges that the state treated the plaintiff differently from others similarly

situated and that there is no rational basis for such difference in treatment.”

Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir. 2005), citing Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000). “Class-of-one claims are generally

viewed skeptically because . . . [i]t is always possible for persons aggrieved by

government action to allege, and almost always possible to produce evidence, that

they were treated differently from others.” Wells ex rel. Bankr. Estate of Arnone-

Doran v. City of Grosse Pointe Farms, 581 F. App’x 469, 476 (6th Cir. 2014), quoting

Loesel v. City of Frankenmuth, 692 F.3d 452, 461–62 (6th Cir. 2012).



                                           10
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.273 Page 14 of 21



      “When evaluating whether parties are similarly situated, ‘courts should not

demand exact correlation, but should instead seek relevant similarity.’” EJS

Properties, LLC v. City of Toledo, 698 F.3d 845, 864–65 (6th Cir. 2012), quoting

Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000). “The ‘rational basis’ test

means that courts will not overturn government action ‘unless the varying

treatment of different groups or persons is so unrelated to the achievement of any

combination of legitimate purposes that [the court] can only conclude that the

[government’s] actions were irrational.’” Id. (quoting Kimel v. Fla. Bd. of Regents,

528 U.S. 62, 84 (2000)). “A ‘class of one’ plaintiff may demonstrate that a

government action lacks a rational basis . . . either by ‘negativ[ing] every

conceivable basis which might support’ the government action or by demonstrating

that the challenged government action was motivated by animus or ill-will.”

Warren, 411 F.3d at 711, citing Klimik v. Kent Cty. Sheriff’s Dept., 91 Fed. Appx.

396, 400 (6th Cir. 2004); Bower v. Vill. of Mount Sterling, 44 Fed. Appx. 670, 677–78

(6th Cir. 2002).

      Here, there is insufficient evidence to support Plaintiff’s class of one equal

protection claim. Defendants based their decisions to remove Eagle Towing from

the No-Preference Lists on the quality and type of service that Eagle Towing

provided. Defendants have testified they received numerous informal complaints

about Eagle Towing, its service, and its charges, and that Plaintiff did not cooperate

with them or with the complainants. (Ex. 2, pp. 24, 49-50; Ex. 3, pp. 15-16, 19-20,

55-58). They also stated that they have received few, if any, complaints about other




                                          11
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.274 Page 15 of 21



towing companies. (Ex. 12, p. 3). There has not been any evidence that other

towing companies were similarly situated to Eagle Towing with respect to

complaints. See Nordlinger v. Hahn, 505 U.S. 1, 10 (1992) (“The Equal Protection

Clause . . . keeps governmental decisionmakers from treating differently persons

who are in all relevant respects alike.”) (emphasis added). Thus, Plaintiff cannot

establish that Eagle Towing was treated differently from other towing companies

similarly situated.

      Moreover, Plaintiff has not provided evidence that negates Defendants’

rational basis to remove Eagle Towing from the No-Preference Lists. Defendants

removed Eagle Towing because Eagle Towing did not comply with the requirements

of MSP Official Order 48. MSP and its Post commanders have a legitimate interest

in ensuring that towing companies used by MSP conform to certain standards of

quality and service. The requirements for towing companies outlined in MSP

Official Order 48 reflect this commitment. (Compl., R. 4, Page ID ## 99-104). In a

case involving a towing company’s removal from Genesee County’s No-Preference

List, the Eastern District of Michigan held that prior citizen complaints, inter alia,

“constitute[d] plausible policy reasons” to justify removal and satisfy rational basis

review. Wright v. Genesee Cty. Corp., 659 F. Supp. 2d 842, 851 (E.D. Mich. 2009).

      Furthermore, there has not been any evidence of animus by any of

Defendants. Defendants have not testified as to any personal ill-will towards

Plaintiff—indeed, Plaintiff testified that he owns another towing company, Quinn’s

Towing, which remains on the Hart Post’s No-Preference List. (Ex. 5, p. 24). The




                                          12
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.275 Page 16 of 21



fact that another of Plaintiff’s towing companies remains on the Hart Post’s No-

Preference List indicates an absence of personal animus towards Plaintiff, and

demonstrates that Eagle Towing was removed for violating Official Order 48.

Therefore, Defendants are entitled to qualified immunity for Plaintiff’s equal

protection claim.

      C.     Plaintiff did not have a protected property interest in Eagle
             Towing remaining on the No-Preference Lists, and cannot
             demonstrate that any clearly established right to procedural
             due process was violated.

      “In order to establish a procedural due process claim in a § 1983 action,

‘plaintiffs must establish three elements: (1) that they have a life, liberty, or

property interest protected by the Due Process Clause of the Fourteenth

Amendment ..., (2) that they were deprived of this protected interest within the

meaning of the Due Process Clause, and (3) that the state did not afford them

adequate procedural rights prior to depriving them of their protected interest.’”

Med Corp. v. City of Lima, 296 F.3d 404, 409 (6th Cir. 2002), quoting Hahn v. Star

Bank, 190 F.3d 708, 716 (6th Cir. 1999), cert. denied, 529 U.S. 1020 (2000). The

U.S. Supreme Court has provided a three-factor balancing framework to assess the

constitutional adequacy of the procedures used when an individual is entitled to due

process:

      [I]dentification of the specific dictates of due process generally requires
      consideration of three distinct factors: First, the private interest that
      will be affected by the official action; second, the risk of an erroneous
      deprivation of such interest through the procedures used, and the
      probable value, if any, of additional or substitute procedural
      safeguards; and finally, the Government’s interest, including the




                                           13
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.276 Page 17 of 21



      function involved and the fiscal and administrative burdens that the
      additional or substitute procedural requirement would entail.

Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

      “Property interests . . . are created and their dimensions are defined by

existing rules or understandings that stem from an independent source such as

state law.” Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972). “The

question of whether a benefit was conferred is not merely a question of whether the

law, in fact, caused some benefit to accrue to the plaintiff.” Am. Premier

Underwriters, Inc. v. Nat’l R.R. Passenger Corp., 709 F.3d 584, 594 (6th Cir. 2013).

“The mere unilateral expectation of continuing to receive a benefit is not enough to

create a protected property interest; instead a ‘legitimate claim of entitlement’ must

exist.” Lucas, 203 F.3d at 978, quoting Roth, 408 U.S. at 577. “[I]f the government

has the discretion to rescind the benefit entirely, there is no property interest.” Am.

Premier Underwriters, 709 F.3d at 595, citing EJS Props., 698 F.3d at 856–57.

      In Lucas, a sheriff’s department removed a towing company from its towing

company rotation stand-by call list after the owner of the towing company publicly

critiqued the sheriff. 203 F.3d at 971. Although the plaintiffs sufficiently alleged a

First Amendment retaliation claim, the Sixth Circuit affirmed the district court’s

dismissal of the plaintiffs’ procedural due process claim, holding that the plaintiffs

lacked any protected property interest in remaining on the towing stand-by list. Id.

at 978. In Wright, the Eastern District of Michigan followed Lucas in holding that a

towing company did not have a protected property interest in its placement on

Genesee County’s No-Preference List. Wright, 659 F. Supp. 2d at 849. And in City



                                          14
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.277 Page 18 of 21



of Lima, the Sixth Circuit held that a company providing ambulance services did

not possess a protected property interest in receiving 911 dispatches from the City.

296 F.3d at 409.

      Here, Plaintiff cannot meet the first step in the due process analysis because

he lacks a property interest in remaining on the Hart and Rockford Posts’ No-

Preference Lists. While Official Order 48 provides certain requirements for towing

companies on the No-Preference Lists, MSP Post commanders have the option of

establishing a No-Preference List or contracting with local towing companies—a

commander could decide to discontinue use of a No-Preference List at any time.

(Compl., R. 4, Page ID # 97.) Furthermore, MSP members may deviate from the

explicit requirements of the Official Orders with prior approval. (Ex. 1). Because

MSP “has the discretion to rescind the benefit entirely, there is no property

interest” in continued placement on the No-Preference List. Am. Premier

Underwriters, 709 F.3d at 595.

      Even if Plaintiff could establish that Defendants violated his rights to

procedural due process, Defendants are nevertheless entitled to qualified immunity

because such rights were not “clearly established.” The Sixth Circuit has

recognized that “[a] clearly established constitutional violation requires on-point,

controlling authority or a ‘robust consensus of cases of persuasive authority.’”

Ortega v. U.S. Immigration & Customs Enf’t, 737 F.3d 435, 439 (6th Cir. 2013),

quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). “The Supreme Court recently

reminded [courts] that a plaintiff must identify a case with a similar fact pattern




                                          15
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.278 Page 19 of 21



that would have given ‘fair and clear warning to officers’ about what the law

requires.” Arrington-Bey, 858 F.3d at 993, citing White v. Pauly, 137 S.Ct. 548, 552

(2017). In other words, “the unlawfulness must be apparent” from existing

precedent. Anderson, 483 U.S. at 640. Here, Lucas and City of Lima have not

“placed the . . . constitutional question beyond debate.” Ashcroft, 563 U.S. at 741.

Therefore, Defendants are entitled to qualified immunity as to Plaintiff’s procedural

due process claim.

      D.     Plaintiff cannot show that Defendants conspired to violate his
             clearly established constitutional rights.

      “A civil conspiracy is an agreement between two or more persons to injure

another by unlawful action.” Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir.

2003), quoting Hooks v. Hooks, 771 F.2d 935, 943–44 (6th Cir. 1985). In order to

establish a Section 1983 conspiracy, Plaintiff must show “that there was a single

plan, that the alleged coconspirator shared in the general conspiratorial objective,

and that an overt act was committed in furtherance of the conspiracy that caused

injury to the complainant.” Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 563

(6th Cir. 2011), quoting Spadafore, 330 F.3d at 854.

      Here, there has been no evidence of any agreement or coordination between

the Defendants, or between Defendants and third parties, to remove Eagle Towing

from the No-Preference Lists. As commanders of their Posts, Defendants each had

sole authority under Official Order 48 to remove a towing company from his

respective Post’s No-Preference List. (Ex. 12, p. 4). Defendants merely kept each

other apprised of their decisions. The same day he sent a letter to Eagle Towing



                                          16
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.279 Page 20 of 21



regarding its removal from the Hart Post’s No-Preference List, Defendant White

sent an email to Roesler informing him of that decision and copied various MSP and

local law enforcement officials, including Defendant McIntire. (Ex. 10). Defendant

White testified that he notified Defendant McIntire of his decision because of their

Posts’ adjacent jurisdictions, but that he did not advise Defendant McIntire to

remove Eagle Towing from the Rockford Post’s No-Preference List. (Ex. 2, pp. 103-

105). Informing one another of their decisions to remove Eagle Towing does not

establish that Defendants “acted in concert” in doing so. Spadafore, 330 F.3d at

854. Consequently, Defendants are entitled to qualified immunity for Plaintiff’s

conspiracy claim.

                    CONCLUSION AND RELIEF REQUESTED

      Defendants White and McIntire respectfully request that this Court (1) grant

qualified immunity, (2) dismiss with prejudice all claims against Defendants, and

(3) grant any other appropriate relief.

                                               Respectfully submitted,

                                               Dana Nessel
                                               Attorney General


                                               s/Patrick S. Myers
                                               Patrick S. Myers (P81444)
                                               Assistant Attorney General
                                               Attorney for Defendants
                                               Complex Litigation Division
                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               517.335.3055
                                               myersp4@michigan.gov
                                               P81444
Dated: March 29, 2019


                                          17
Case 1:18-cv-00632-RJJ-PJG ECF No. 50 filed 03/29/19 PageID.280 Page 21 of 21



                           CERTIFICATE OF SERVICE

I hereby certify that on March 29, 2019, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system which will send notification of

such filing of the foregoing document as well as via US Mail to all non-ECF

participants.


                                               s/Patrick S. Myers
                                               Patrick S. Myers
                                               Assistant Attorney General
                                               Attorney for Defendants




                                          18
